Citation Nr: 0812489	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO.  Such a 
hearing was scheduled.  However, the request was withdrawn in 
a March 2008 communication submitted by the veteran's 
representative. 

It appears that the veteran additionally may be raising 
entitlement to service connection for renal cancer.  However, 
this issue has not been previously adjudicated by the RO. 
This issue is therefore referred back to the RO for further 
consideration.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
between January 9, 1962 and ending on May 7, 1975.

2.  Lung cancer was detected in 2004, over 30 years following 
the veteran's separation from active service; the competent 
evidence fails to show that the veteran's lung cancer is 
causally related to active service.

3.  The weight of the competent evidence shows that the 
veteran's cancer originated in the kidneys and spread to the 
lungs.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
lung cancer.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that his lung 
cancer is due to exposure to herbicides during active 
service.  In this vein, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 38 C.F.R. § 3.307(a)(6)(iii).
  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).

In the present case, the veteran's military records reflect 
service in the Republic of Vietnam between January 9, 1962 
and May 7, 1975.  As such, it is presumed that he was indeed 
exposed to an herbicide agent such as Agent Orange.  See 
38 C.F.R. § 3.307(a)(6)(iii).   Moreover, affirmative 
evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Again, the veteran is claiming service connection for lung 
cancer.  The Board acknowledges that lung cancer is among the 
diseases listed under 38 C.F.R. § 3.309(e).  Nevertheless, a 
grant of service connection on a presumptive basis is not 
warranted here.  The reason for this is that the veteran's 
cancer did not originate in the lungs.  Rather, the medical 
records reflect metastatic kidney cancer to lung cancer, as 
will be discussed below.  

A radiological report from July 2004 contains impressions 
showing nodularity throughout both lungs with a right renal 
mass.  The doctor suspected metastatic renal cell carcinoma.  
Shortly thereafter, the veteran had his right kidney removed 
due to renal cell carcinoma in July 2004 at the Central Texas 
Medical Center.  An August 2004 report from that facility 
noted that the veteran had metastatic renal cell carcinoma to 
the lungs and chest. 

A VA examination in December 2004 additionally contains a 
diagnosis of metastatic disease in both lungs and also 
indicates renal cell carcinoma as the primary tumor with 
status post right nephrectomy. 

The claims file additionally contains a private treatment 
record dated in September 2006 from J. J., M.D.  That 
physician stated that the veteran had "metastatic kidney 
cancer to the lungs."  

The above mentioned records indicate that the cancer 
originated in the kidneys and spread to the veteran's lungs.  
It is acknowledged that another September 2006 private 
treatment record written by R. J. A., D.O. in September 2006 
indicated that the veteran had lung metastasis before the 
onset of his Renal Cell Carcinoma.  He added that the cancer 
that formed in his kidney caused further lung mets.  Although 
this physician appears to find that the lung cancer preceded 
the renal cancer, the overwhelming weight of the competent 
evidence shows otherwise.  

Again, the preponderance of the evidence demonstrates that 
the veteran's
the cancer originated in the kidneys and traveled to the 
lungs.  Moreover, presumptive service connection for renal 
cancer is not permissible because that disease is not listed 
under 38 C.F.R. § 3.309(e). 

Where the evidence, as here, does not warrant presumptive 
service connection, the United States Court of Appeals for 
the Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the claims file does not contain a competent 
opinion relating the cause of the veteran's lung cancer to 
in-service herbicide exposure.  

For the above reasons, there is no basis for a grant of 
service connection for lung cancer based on herbicide 
exposure.  

The Board has also considered whether the evidence otherwise 
demonstrates that the veteran's currently diagnosed lung 
cancer was incurred in active service
The evidence in the record however, does not establish 
service connection through proof of direct causation.  
Service records fail to demonstrate any complaints or 
treatment referable to cancer of the lungs, nor do they 
reveal any generalized lung complaints.  To the contrary, 
physical examinations in August 1966 and August 1969 were 
both normal.  The veteran denied asthma, shortness of breath 
and chronic cough in contemporaneous reports of medical 
history.  

Following service, there is no demonstration of treatment for 
lung cancer until 2004, several decades following separation 
from active duty.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, quite obviously, the 
veteran has not claimed to have had lung cancer since his 
separation from service in 1969.  Rather, he is simply 
contending that the current lung cancer detected in 2004 was 
the result of herbicide exposure many years earlier.  Thus, 
there are no contentions of continued symptomatology here.  
Moreover, the record does not contain competent evidence 
causally relating lung cancer to any incident of active 
service, to include, as already discussed, exposure to 
herbicides.

The veteran himself believes that his lung cancer is causally 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for lung cancer.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, he Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records. The 
veteran has also submitted private treatment records. In 
addition, he was afforded a VA medical examination in 
December 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for lung cancer, claimed as due to 
exposure to herbicides is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


